COWART, Judge.
In his petition for writ of mandamus in this court the petitioner alleges that (1) he has filed a 3.850 motion in the circuit court of Orange County, (2) the circuit court ordered a response from the State within 30 days, and (3) the State has failed to respond within that time. Petitioner wants this court to issue a writ of mandamus to the state attorney’s office requiring compliance with the circuit court order or for this court to issue an order granting the 3.850 motion. This court can do neither and denies the petition for writ of mandamus.
Petitioner’s remedy under the facts alleged is to petition the trial court either *1367to take further action to require the state attorney to respond or to act on petitioner’s 3.850 motion without a response from the State.
PETITION DENIED.
UPCHURCH, C.J., and COBB, J., concur.